Title: To George Washington from George Turner, 14 January 1799
From: Turner, George
To: Washington, George



City of Washington, Jan: 14th 1799

Conscious of my very limited pretensions to military acquirements, I cannot, without great diffidence, presume to offer my Services to the Commander in Chief, as one of his Aides: Yet, Sir, if attachment to your person and the Service, and a wish to improve under your auspices in the Field, may be considered as an Earnest towards the attainment of other needful Qualifications, I would beg leave to solicit the honour of that appointment. With sentiments

of the highest respect I have the honour to be, Sir, Your very Obedient and Humble Servant

G. Turner

